Citation Nr: 0600162	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-23 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


Entitlement to service connection for Type 2 Diabetes 
Mellitus, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  His awards and decorations include the 
Vietnam Service Medal (with campaign star) and the Republic 
of Vietnam Campaign Medal (with ribbon).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The record shows that the veteran 
has also filed a claim for non service-connected pension 
benefits and the RO is developing that claim.  

The veteran was also scheduled for a personal hearing on his 
appeal before the Board; however he withdrew that request in 
an October 2004 statement that was received at the Board in 
November 2004.  The veteran's appeal is ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service includes service in the waters 
offshore Vietnam, but the conditions of his service did not 
involve duty or visitation in the Republic of Vietnam. 

3.  Type 2 Diabetes Mellitus was not manifested during active 
service or within a year of the veteran's separation from 
service and is not shown to be causally or etiologically 
related to herbicide exposure or any other event during 
active service.


CONCLUSION OF LAW

Type 2 Diabetes Mellitus was not incurred in or aggravated by 
active service, is not due to herbicide exposure in service 
and may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims of Assistance of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b) (1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  
The veteran filed his claim in August 2002 and in 
correspondence dated in September 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The September 2002 VCAA notice also properly 
advised the veteran of applicable presumptions concerning his 
claim and explained what the evidence must show to support 
his claim for service connection.  Furthermore, the Board 
observes that the September 2002 letter specifically asked 
the veteran to send any evidence in his possession that 
pertained to his claim, particularly evidence to verify his 
presence in Vietnam and/or his exposure to Agent Orange.  

Furthermore, the RO provided the veteran with a copy of the 
January 2003 rating decision, the July 2003 statement of the 
case (SOC), and the October 2003 supplemental statement of 
the case which provided the veteran with notice of all the 
laws and regulations pertinent to his claim and included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach the decision.  Therefore, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

The Board also finds that the RO fulfilled its duty to obtain 
all relevant evidence with respect to the issue on appeal.  
The Board notes that there does not appear to be any 
outstanding medical or other records that are relevant to 
this appeal, as the RO obtained the service medical records, 
history of the veteran's ship, and private medical records 
identified by the veteran and his representative.  While the 
veteran was not afforded a VA compensation examination in 
this case, the Board finds that a VA examination is not 
necessary.  Under the VCAA, VA is required to provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c) (4) (2005).  A medical 
examination or medical opinion is not necessary in this case 
as the information and evidence of record is sufficient to 
decide the claim.  The veteran has submitted competent 
medical evidence that he has Diabetes Mellitus and no 
additional medical examinations or opinions are necessary.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA and the Board 
will proceed with appellate review without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


Legal analysis 

The veteran is seeking service connection for Diabetes 
Mellitus, including as due to exposure to herbicides during 
service.  

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a) (6) (iii).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 3.307(a) 
(6) (ii).

The United States Court of Appeals for the Federal Circuit 
has additionally determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).  In addition, certain chronic diseases such as 
Diabetes Mellitus may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service. See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Analysis, Service Connection for Diabetes Mellitus

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, service medical 
records, and private medical records.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.

The veteran is seeking service connection for Diabetes 
Mellitus, which he reports in his initial claim in August 
2002, had its onset in 1986.  He claims that it is due to 
service including exposure to herbicides in Vietnam.  Service 
connection connotes many factors, but essentially that a 
veteran has a current disability that had its onset or is 
otherwise related to service.  The veteran's service medical 
records are negative for complaints or findings referable to 
Diabetes Mellitus and the veteran has not identified or 
submitted any evidence of diabetes during service or within 
the one year period following his discharge from service.  He 
has submitted private medical evidence from Doctor Michael 
Armentrout and Mercy Hospital that confirms he currently has 
diabetes and the Board accepts that evidence.

The question is whether his Diabetes Mellitus is related to 
service.  Applicable law and regulations, set forth above, 
reflect that Diabetes Mellitus is one of the disabilities for 
which the presumption of service connection applies if the 
veteran served in Vietnam or the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  The veteran 
served on active duty from November 1965 to November 1967 and 
served on the USS LONG BEACH off the coast of Vietnam.  He 
contends that while he was not on the ground in Vietnam, he 
came close enough to the land during maneuvers at night to be 
exposed to herbicides and he was exposed to soldiers and 
equipment that had been exposed to herbicide.  The RO 
obtained information concerning the veteran's ship, the USS 
LONG BEACH and determined that the ship conducted PIRAZ duty 
(Positive Identification and Radar Advisory Zone) off Vietnam 
at the time of the veteran's service.  The veteran was 
advised of this information in the supplemental statement of 
the case provided to him in October 2003 and was also advised 
that by his own report he did not serve in country in Vietnam 
and there was no evidence that he actually was otherwise 
exposed to herbicides during military service.  In response, 
the veteran has not provided any evidence to support his 
claim of exposure to herbicides from Vietnam.  Accordingly, 
the Board finds that he was not exposed to herbicides in 
Vietnam and does not meet the criteria for the presumption of 
service connection.   

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. See 
38 C.F.R. § 3.303(d) (2004); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

However, as discussed above, there is no evidence that 
otherwise relates his diabetes to service or an event of 
service origin.  The Board accepts his assertion that his 
diabetes had its onset in 1986, almost 20 years after 
service.  While the veteran may also establish entitlement to 
service connection if the evidence shows that his diabetes 
had its onset during service or is otherwise related to 
service, there is no evidence to support such a claim.  The 
veteran's service medical records are negative for any 
complaints, findings, treatment, or diagnosis of diabetes.  
The veteran's separation examination in November 1967 was 
negative for any complaints or findings of diabetes and the 
first evidence of this disability was reported to have been 
in 1986.  There was no reference to any problems with 
diabetes in service and none of the private medical records 
link diabetes to service. 

The Board has also considered the contentions of the veteran 
and, inasmuch as the veteran is offering his own medical 
opinion and diagnoses, notes that the record does not 
indicate that the veteran has any medical expertise.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The Board 
notes that while the veteran is competent to report symptoms, 
he does not have medical expertise.  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.  The veteran's assertions of medical causation 
alone are not probative because lay persons (i.e., persons 
without medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit 
v. Brown, 5 Vet.App. 91 (1993). 

The veteran was specifically advised by the VA in the RO 
decision, statement of the case and supplemental statement of 
the case of what evidence was lacking to substantiate his 
claim.  Unfortunately, no such evidence has been forthcoming 
to support his claim that his current diabetes is related to 
service or an event from service.  The service medical 
records showed no diabetes.  Thus, there was no chronic 
disability shown during service.  Further, there is no 
continuity of symptomatology following service.  There is 
simply no record of any continuous symptoms of diabetes from 
his separation from service onward until 1986.  Despite the 
veteran's contentions that his diabetes is related to 
service, the record is devoid of supporting evidence.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied. 


ORDER

Entitlement to service connection for Type 2 Diabetes 
Mellitus, including as due to exposure to herbicides is 
denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


